UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-6461 GENERAL ELECTRIC CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-1500700 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ At October 29, 2008, 3,985,403 shares of voting common stock, which constitute all of the outstanding common equity, with a par value of $14 per share were outstanding. REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM10-Q AND IS THEREFORE FILING THIS FORM 10-Q WITH THE REDUCED DISCLOSURE FORMAT. (1) General Electric Capital Corporation Part I – Financial Information Page Item 1. Financial Statements Condensed Statement of Current and Retained Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Notes to Condensed, Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 Part II – Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 6. Exhibits 37 Signatures 38 Forward-Looking Statements This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could adversely or positively affect our future results include: the behavior of financial markets, including fluctuations in interest and exchange rates, commodity and equity prices and the value of financial assets; continued volatility and further deterioration of the capital markets; the commercial and consumer credit environment; the impact of regulation and regulatory, investigative and legal actions; strategic actions, including acquisitions and dispositions; future integration of acquired businesses; future financial performance of major industries which we serve, including, without limitation, the air and rail transportation, energy generation, media, real estate and healthcare industries; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements General Electric Capital Corporation and consolidated affiliates Condensed Statement of Current and Retained Earnings (Unaudited) Three months ended September 30 Nine months ended September 30 (In millions) 2008 2007 2008 2007 Revenues Revenues from services (Note 3) $ 17,045 $ 16,738 $ 51,422 $ 48,387 Sales of goods 579 277 1,474 337 Total revenues 17,624 17,015 52,896 48,724 Costs and expenses Interest 6,675 5,631 19,021 16,181 Operating and administrative 4,580 4,537 13,946 13,241 Cost of goods sold 486 236 1,264 284 Investment contracts, insurance losses and insurance annuity benefits 108 178 373 517 Provision for losses on financing receivables 1,634 1,189 4,437 3,200 Depreciation and amortization 2,355 1,993 6,612 5,830 Minority interest in net earnings of consolidated affiliates 111 58 210 211 Total costs and expenses 15,949 13,822 45,863 39,464 Earnings from continuing operations before income taxes 1,675 3,193 7,033 9,260 Benefit (provision) for income taxes 413 15 286 (732 ) Earnings from continuing operations 2,088 3,208 7,319 8,528 Loss from discontinued operations, net of taxes (Note 2) (169 ) (1,367 ) (551 ) (2,000 ) Net earnings 1,919 1,841 6,768 6,528 Dividends (273 ) (1,225 ) (2,292 ) (5,131 ) Retained earnings at beginning of period 43,343 38,332 40,513 37,551 Retained earnings at end of period $ 44,989 $ 38,948 $ 44,989 $ 38,948 See accompanying notes. (3) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Financial Position (In millions) September 30, 2008 December 31, 2007 (Unaudited) Assets Cash and equivalents $ 12,200 $ 8,607 Investment securities 20,837 20,588 Inventories 73 63 Financing receivables – net (Notes 5 and 6) 419,442 378,467 Other receivables 25,162 28,708 Property, plant and equipment, less accumulated amortization of $28,891 and $24,443 65,718 63,685 Goodwill (Note 7) 26,143 25,251 Other intangible assets – net (Note 7) 3,740 4,038 Other assets 80,660 82,502 Assets of discontinued operations (Note 2) 1,220 8,823 Total assets $ 655,195 $ 620,732 Liabilities and equity Short-term borrowings (Note 8) $ 209,835 $ 186,769 Accounts payable 14,875 14,515 Long-term borrowings (Note 8) 321,912 309,231 Investment contracts, insurance liabilities and insurance annuity benefits 12,088 12,311 Other liabilities 23,100 25,580 Deferred income taxes 9,910 7,983 Liabilities of discontinued operations (Note 2) 351 1,506 Total liabilities 592,071 557,895 Minority interest in equity of consolidated affiliates 2,504 1,607 Capital stock 56 56 Accumulated gains (losses) – net Investment securities (1,133 ) (25 ) Currency translation adjustments 4,768 7,368 Cash flow hedges (2,148 ) (749 ) Benefit plans (84 ) (105 ) Additional paid-in capital 14,172 14,172 Retained earnings 44,989 40,513 Total shareowner’s equity 60,620 61,230 Total liabilities and equity $ 655,195 $ 620,732 The sum of accumulated gains (losses) on investment securities, currency translation adjustments, cash flow hedges and benefit plans constitutes “Accumulated nonowner changes other than earnings,” and was $1,403 million and $6,489 million at September 30, 2008, and December 31, 2007, respectively. See accompanying notes. (4) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) Nine months ended September 30 (In millions) 2008 2007 Cash flows – operating activities Net earnings $ 6,768 $ 6,528 Loss from discontinued operations 551 2,000 Adjustments to reconcile net earnings to cash provided from operating activities Depreciation and amortization of property, plant and equipment 6,612 5,830 Decrease in accounts payable (62 ) (536 ) Provision for losses on financing receivables 4,437 3,200 All other operating activities (462 ) (2,789 ) Cash from operating activities – continuing operations 17,844 14,233 Cash from operating activities – discontinued operations 512 4,761 Cash from operating activities 18,356 18,994 Cash flows – investing activities Additions to property, plant and equipment (9,348 ) (10,169 ) Dispositions of property, plant and equipment 7,055 7,082 Increase in loans to customers (290,958 ) (251,013 ) Principal collections from customers – loans 263,839 224,341 Investment in equipment for financing leases (18,477 ) (19,598 ) Principal collections from customers – financing leases 17,850 18,492 Net change in credit card receivables (2,852 ) 3,281 Payments for principal businesses purchased (24,989 ) (7,522 ) Proceeds from sale of discontinued operations 5,220 – Proceeds from principal business dispositions 4,422 1,102 All other investing activities (969 ) (4,014 ) Cash used for investing activities – continuing operations (49,207 ) (38,018 ) Cash used for investing activities – discontinued operations (631 ) (4,781 ) Cash used for investing activities (49,838 ) (42,799 ) Cash flows – financing activities Net decrease in borrowings (maturities of 90 days or less) (16,888 ) (9,934 ) Newly issued debt Short-term (91 to 365 days) 26,982 815 Long-term (longer than one year) 72,175 77,914 Non-recourse, leveraged lease 113 24 Repayments and other debt reductions Short-term (91 to 365 days) (41,778 ) (32,251 ) Long-term (longer than one year) (2,471 ) (4,518 ) Non-recourse, leveraged lease (524 ) (681 ) Dividends paid to shareowner (2,291 ) (4,973 ) All other financing activities (362 ) (455 ) Cash from financing activities – continuing operations 34,956 25,941 Cash used for financing activities – discontinued operations (4 ) (5 ) Cash from financing activities 34,952 25,936 Increase in cash and equivalents 3,470 2,131 Cash and equivalents at beginning of year 8,907 9,849 Cash and equivalents at September 30 12,377 11,980 Less cash and equivalents of discontinued operations at September 30 177 165 Cash and equivalents of continuing operations at September 30 $ 12,200 $ 11,815 See accompanying notes. (5) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.Summary of Significant Accounting Policies Our financial statements are prepared in conformity with the U.S. generally accepted accounting principles (GAAP). Preparing financial statements in conformity with GAAP requires us to make estimates and assumptions that affect reported amounts and related disclosures. Actual results could differ from those estimates. These statements include all adjustments (consisting of normal recurring accruals) that we considered necessary to present a fair statement of our results of operations, financial position and cash flows. The results reported in these condensed, consolidated financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year. It is suggested that these condensed, consolidated financial statements be read in conjunction with the financial statements and notes thereto included in our Form 8-K dated October 8, 2008. See Note 1 to the consolidated financial statements for the year ended December 31, 2007, included in our Form 8-K dated October 8, 2008, which discusses our consolidation and financial statement presentation. We have reclassified certain prior-period amounts to conform to the current-period’s presentation. All of the outstanding common stock of General Electric Capital Corporation (GE Capital or GECC) is owned by General Electric Capital Services, Inc. (GECS), all of whose common stock is owned by General Electric Company (GE Company or GE). Our financial statements consolidate all of our affiliates – companies that we control and in which we hold a majority voting interest. GECC includes Commercial Lending and Leasing (CLL), Real Estate, GE Money, GECAS and Energy Financial Services. Details of total revenues and segment profit by operating segment can be found on page 21 of this report. Unless otherwise indicated, information in these notes to condensed, consolidated financial statements relates to continuing operations. We label our quarterly information using a calendar convention, that is, first quarter is labeled as ending on March 31, second quarter as ending on June 30, and third quarter as ending on September 30. It is our longstanding practice to establish interim quarterly closing dates using a fiscal calendar, which requires our businesses to close their books on either a Saturday or Sunday, depending on the business. The effects of this practice are modest and only exist within a reporting year. The fiscal closing calendar from 1993 through 2013 is available on our website, www.ge.com/secreports. Accounting changes On January 1, 2008, we adopted Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards (SFAS) 157, Fair Value Measurements, and SFAS 159, The Fair Value Option for Financial Assets and Financial Liabilities, which are more fully discussed in Note 9 to the condensed, consolidated financial statements. 2.Discontinued Operations Discontinued operations is comprised of our Japanese personal loan business (Lake) and our Japanese mortgage and card businesses, excluding our minority ownership in GE Nissen Credit Co., Ltd. (GE Money Japan), our U.S. mortgage business (WMC), GE Life and Genworth Financial, Inc. (Genworth). Associated results of operations, financial position and cash flows are separately reported as discontinued operations for all periods presented. (6) GE Money Japan During the third quarter of 2007, we committed to a plan to sell Lake upon determining that, despite restructuring, Japanese regulatory limits for interest charges on unsecured personal loans did not permit us to earn an acceptable return. During the second quarter of 2008, we committed to sell GE Money Japan, resulting in the addition of our Japanese mortgage and card businesses to discontinued operations. Subsequent to the end of the second quarter, we reached an agreement to sell these businesses and completed the sale during the third quarter of 2008. In connection with this agreement, and primarily related to our Japanese mortgage and card businesses, we recorded an incremental $247 million impairment loss in the first nine months of 2008. Under this agreement, the sale proceeds will be increased or reduced to reflect our portion of actual interest refund claims based ontermsspecified in the agreement. GE Money Japan revenues from discontinued operations were $209 million and $298 million in the third quarters of 2008 and 2007, respectively, and $760 million and $1,017 million in the first nine months of 2008 and 2007, respectively. In total, GE Money Japan losses from discontinued operations, net of taxes, were $160 million and $1,030 million in the third quarters of 2008 and 2007, respectively, and $508 million and $1,077 million in the first nine months of 2008 and 2007, respectively. WMC During the fourth quarter of 2007, we completed the sale of our U.S. mortgage business.
